In an action, inter alia, to recover damages for personal injuries arising from strict products liability, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated January 23, 2003, as denied his motion for leave to renew his prior motion to strike the answers of the defendants Apple & Eve, LR and Johanna Foods, Inc., based upon their alleged spoliation of evidence.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly denied his motion for leave to renew his prior motion to strike the answers of the defendants Apple & Eve, LP (hereinafter A&E) and Johanna Foods, Inc. (hereinafter Johanna), based upon their alleged spoliation of evidence. The decision and order of this Court that reversed an order of the Supreme Court, and inter alia, granted Johanna’s motion for summary judgment, and the prior order of the Supreme Court granting summary judgment to A&E, have rendered his motion academic (see Santorelli v Apple & Eve, 282 AD2d 731 [2001]; Santorelli v Apple & Eve, 290 AD2d 499 [2002]; Ramirez v Sears, Roebuck & Co., 286 AD2d 428 [2001]; Cannistra v O’Connor, McGuinness, Conte, Doyle, Oleson & Collins, 286 AD2d 314 [2001]; Nuila v Manhattan Leasing Group, 204 AD2d 290 [1994]). Santucci, J.P., Florio, Schmidt and Mastro, JJ., concur.